IN THE SUPREME COURT OF THE STATE OF DELAWARE

JARDEN LLC, f/k/a and as successor by §
merger to JARDEN CORPORATION, §
                                      §
      Plaintiff Below/Appellant,      §
                                      §        No. 273, 2021
      v.                              §
                                      §
ACE AMERICAN INSURANCE                §
COMPANY, ALLIED WOLRD                 §        Court Below: Superior Court
NATIONAL ASSURANCE                    §        of the State of Delaware
COMPANY, BERKLEY INSURANCE §
COMPANY, ENDURANCE                    §
AMERICAN INSURANCE                    §        C.A. No. N20C-03-112 (CCLD)
COMPANY, ILLINOIS NATIONAL §
INSURANCE COMPANY, and                §
NAVIGATORS INSURANCE                  §
COMPANY,                              §
                                      §
      Defendants Below/Appellees.     §


                            Submitted:    February 9, 2022
                             Decided:      March 3, 2022


Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR,                             and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.


                                      ORDER

      Now this 3rd day of March 2022, the Court having considered this matter on the

briefs and oral arguments of the parties and the record below, and having concluded that

the same should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its Memorandum Opinion dated July 30, 2021;
      NOW, THEREFORE, IT IS ORDERED that the decision of the Superior Court be

and the same hereby is AFFIRMED.

                                    BY THE COURT:



                                    /s/ Karen L. Valihura
                                    Justice